Citation Nr: 1414486	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-45 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C. 

(The issue of entitlement to a waiver of the recovery of an overpayment of improved pension is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran testified via video conference from the RO before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that when he underwent a colonoscopy at the Dallas VA Medical Center in May 2004, unsterile instruments were used which caused him to contract hepatitis C.  The VA medical records confirm that he had a colonoscopy in May 2004 and that he was diagnosed with hepatitis C the following year.  In a December 2009 VA medical opinion, the examiner noted that cases of hepatitis C from the use of unsterilized equipment had been reported at VA facilities, but not at the Dallas VA Medical Center.  The examiner cited to an internal review from the Dallas VA Medical Center as well as a review by the Inspector General's (IG) office.  However, neither of these reports is included with the medical opinion or elsewhere in the record.  These reports should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the reports of the Dallas VA Medical Center as well as the IG office concerning the use of unsterilized equipment during colonoscopies and the lack of such a practice at this VA facility.

2.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

